Chief Justice Musser
delivered the opinion of the court:
This review relates to a judgment of the County Court dismissing a suit that had been appealed from a justice of the peace. It was dismissed because it had not been commenced in the precinct where the defendant resided. Only one of the reasons urged in the brief why the court erred in dismissing the suit need be noticed.
At the hearing, on the motion for dismissal, it was made to appear, by stipulation, that the suit .was brought on a promissory note specifically made payable at Elizabeth, Colorado, and that Elizabeth was in the justice precinct in which the suit was commenced.
The suit- was properly commenced in the justice precinct where the note sued on was specifically made payable. § 3719, R. S. 1908. The judgment is reversed ■ and the .cause remanded with directions to proceed with the trial.

Reversed and remanded.

Mr. Justice Gabbert and Mr. Justice Hill concur.